DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/490,149 is responsive to communications filed on 02/24/2022, in response to the Non-Final Rejection of 02/24/2022. Claims 1-25 have been cancelled. Claims 26, 27, 32, 33, 38, 39, and 44-49 have been amended. Currently, claims 26-50 pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 02/24/2022, the rejection under 35 U.S.C 101 with respect to claims 44-47 have been withdrawn in view of the amendment and remarks. 
4.	Applicant's remarks see pages 7-10, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 26-28, 32-34, 38-40, 44-46, and 48-50 are rejected under 35 U.S.C. 103(a) as being unpatentable by Park et al., (US 2014/0074911A1) (hereinafter Park) (cited by IDS) in view of Tourapis et al. (US 2017/0134731A1) (hereinafter Tourapis).
	Regarding claim 26, Park discloses a system (e.g. see Fig. 1; abstract) comprising: 
	a Wi-Fi display (WFD) source device (e.g. see Figs. 1-3B) including: 
	a power supply to provide power to the system (e.g. see Figs. 1-5, paragraphs 0025, 0027, 0032: electronic hardware, circuits. it is common technical means for a person skilled in the art that a power supply provides power to the system; also see paragraphs 0082, 0101);
	a compositor (e.g. see Figs. 1: (110, 130) to generate one or more video streams (e.g. see paragraphs 0026-0028) and one or more video encoding hints (e.g. see paragraph 0043: a lookup table to determine an encoding parameter; paragraphs 0026, 0060, 0066: still image/scene); 
	a scaler to generate a scaled motion vector predictor hint (e.g. see Fig. 3A, paragraphs 0037-0039: the scaling unit 310a performs scaling on the screen images; also see Fig. 3B, paragraphs 0040, 0041); 
	one or more encoders to encode the one or more video streams in one or more encoding sessions (e.g. see Fig. 3A, paragraphs 0042-0045: the encoding unit 320a respectively encodes screen images provided from the scaling unit 310a), and one or more transmitters to transmit the one or more encoded video streams (e.g. see Fig. 3A, paragraphs 0048, 0095: the multiplexing unit 330a multiplexes a bitstream of screen images provided from the encoding unit 320a to generate a single bitstream (corresponding to one or more transmitters); Fig. 6, step 630S, paragraphs 0098, 099: transmit generated screen images through single session).
	Park does not explicitly disclose a pre-encoding checker to perform pre-video encoding operations based on the one or more video encoding hints, wherein the video encoding hints are to include one or more of a layer, a dirty rectangle, or a transform matrix hint.
	However, Tourapis discloses a pre-encoding checker to perform pre-video encoding operations (e.g. see Figs. 1-2, paragraphs 0018, 0025, 0026: pre-processor to perform pre-processing operations) based on the one or more video encoding hints, wherein the video encoding hints are to include one or more of a layer, a dirty rectangle, or a transform matrix hint (e.g. see paragraphs 0078, 0124: encoding hints data may include the transform matrix).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Park to add the teachings of Tourapis as above, in order to provide improved encoding processes that is capable of handling higher quality content (see paragraph 0017: Tourapis).
	Regarding claim 27, Park and Tourapis disclose all the limitations of claim 26, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Park discloses a still scene (e.g. see paragraph 0043: a lookup table to determine an encoding parameter; paragraphs 0026, 0060, 0066: still image/scene), but fails to disclose wherein the video encoding hints are to include a still scene hint. 
	However, Tourapis discloses wherein the video encoding hints are to include a still scene hint (e.g. see (e.g. see paragraphs 0078, 0124: encoding hints data; paragraph 0002, 0075: digital image, image data, and scene data); . 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Park to add the teachings of Tourapis as above, in order to provide improved encoding processes that is capable of handling higher quality content (see paragraph 0017: Tourapis).
	Regarding claim 28, Park and Tourapis disclose all the limitations of claim 26, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Park discloses wherein hierarchical motion estimation (HME) operations (e.g. see Figs. 3A-3B, paragraphs 0045, 0055, 0095: the encoder 330b may perform predictive coding, motion estimation, and motion compensation, etc.) are to be performed on a first encoding session of the one or more encoding sessions that has a first resolution (e.g. paragraphs 0029, 0039, 0040: resolution; also see Fig. 7, paragraphs 0049, 0060, 0061: X by Y resolution). 
	Regarding claim 32, this claim is a method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 33, it contains the limitations of claims 27 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 34, it contains the limitations of claims 28 and 32, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 38, this claim is an apparatus claim of a system version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 39, it contains the limitations of claims 27 and 38, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 40, it contains the limitations of claims 28 and 38, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 44, this claim is a least one computer readable storage medium claim of a system version as applied to claim 1 above, wherein the least one computer readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 45, it contains the limitations of claims 27 and 44, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 46, it contains the limitations of claims 28 and 44, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 48, Park discloses a system comprising: 
	one or more transmitter devices (e.g. see Fig. 2, paragraph 0010, 0034: a network interface for transmitting the single bitstream; Fig. 1, paragraphs 0027-0029; also see Fig. 3A-5); 
	a display manager to derive a transmitter identifier based on the extracted transmitter device parameters (e.g. see Fig. 1, paragraphs 0040: display 120; Fig. 5, paragraphs 0088, 0089: display unit 540; also see Fig. 8: first to fourth display devices); and 
	a display device to display a thumbnail image (e.g. see paragraphs 0026, 0060: still image) of the one or more transmitter devices and an associated information bar that includes the transmitter identifier (e.g. see Fig. 1, paragraphs 0040: display 120; Fig. 5, paragraphs 0088, 0089: display unit 540; also see Fig. 8: first to fourth display devices). 
	Park does not explicitly disclose a receiver device to receive a Moving Picture Experts Group (MPEG) transport stream (TS) from the one or more transmitter devices; the receiver device comprising: a parameter extractor to extract transmitter device parameters from the MPEG-TS, wherein the transmitter device parameters include one or more of a friendly name, a transmitter device model number, a transmitter device type, a uniform resource identifier (URI), or a transmitter device color. 
	However, Tourapis discloses a receiver device (e.g. see Fig. 1, paragraph 0018: decoder/receiver 122) to receive a Moving Picture Experts Group (MPEG) transport stream (TS) from the one or more transmitter devices (e.g. see paragraphs 0018, 0027: MPEG-2); 
	the receiver device comprising: a parameter extractor to extract transmitter device parameters from the MPEG-TS (e.g. see Fig. 1, paragraphs 0016, 0018, 0078: transmitter/receiver), wherein the transmitter device parameters include one or more of a friendly name, a transmitter device model number, a transmitter device type, a uniform resource identifier (URI), or a transmitter device color (e.g. see Fig. 1, paragraph 0018, 0025, 0029: a transmitter or a transmitter device color; also see paragraph 0124)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Park to add the teachings of Tourapis as above, in order to provide improved encoding processes that is capable of handling higher quality content (see paragraph 0017: Tourapis).
	Regarding claim 49, Park and Tourapis disclose all the limitations of claim 48, and are analyzed as previously discussed with respect to that claim.
	Park does not explicitly disclose wherein the transmitter device parameters are to include a transmitter device type. 
	However, Tourapis disclose wherein the transmitter device parameters are to include a transmitter device type (e.g. see Fig. 1, paragraph 0018, 0025, 0029: a transmitter or a transmitter device color; also see paragraph 0124)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Park to add the teachings of Tourapis as above, in order to provide improved encoding processes that is capable of handling higher quality content (see paragraph 0017: Tourapis).
	Regarding claim 50, Park and Tourapis disclose all the limitations of claim 48, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Park discloses wherein the thumbnail image is a bitmap depicting a transmitter device type (e.g. see paragraphs 0026, 0060: the thumbnail image or still image). 

7.	Claims 29-31, 35-37, 41-43, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable by Park et al., (US 2014/0074911A1) in view of Tourapis et al. (US 2017/0134731A1), and further in view of Orton-Jay et al. (US 2014/0241420A1) (hereinafter Orton-Jay).
	Regarding claim 29, Park and Tourapis disclose all the limitations of claim 28, and are analyzed as previously discussed with respect to that claim.
	Park in view of Tourapis does not explicitly disclose wherein one or more second encoding sessions that have a resolution lower than the first resolution use a video encoding hint of the first encoding session and a scaling factor to obtain the scaled motion vector prediction hint. 
	However, Orton-Jay discloses wherein one or more second encoding sessions that have a resolution lower than the first resolution use a video encoding hint of the first encoding session (e.g. see paragraphs 0009, 0023, 0056: the resolution of the first and second output stream and lower resolution stream) and a scaling factor to obtain the scaled motion vector prediction hint (e.g. see paragraphs 0047, 0056, 0065: scale factors to obtained scaled motion vector).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Park in view of Tourapis to add the teachings of Orton-Jay as above, in order to provide systems and methods for efficiently encoding multiple streams of video content for adaptive bitrate streaming from a source video stream (see abstract: Orton-Jay).
	Regarding claim 30, Park, Tourapis, and Orton-Jay disclose all the limitations of claim 29, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Park discloses wherein the scaled motion vector prediction hint is to be applied to encoding stages for the one or more second encoding sessions (e.g. see Figs. 3A-4, 7, paragraphs 0037-0039: the scaling unit 310a performs scaling on the screen images; paragraphs 0045, 0055, 0095: the encoder 330b may perform predictive coding, motion estimation, and motion compensation, etc.). 
	Regarding claim 31, Park, Tourapis, and Orton-Jay disclose all the limitations of claim 29, and are analyzed as previously discussed with respect to that claim.
	Park in view of Tourapis does not explicitly disclose wherein the scaling factor is equal to a ratio of a resolution of each of the one or more second corresponding encoding sessions to the resolution of the first encoding session. 
	However, Orton-Jay discloses wherein the scaling factor is equal to a ratio of a resolution of each of the one or more second corresponding encoding sessions to the resolution of the first encoding session (e.g. paragraph 0065: the multipliers or ratio 1280/768 and 720/432 can be considered scale factors for that change in resolution).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Park in view of Tourapis to add the teachings of Orton-Jay as above, in order to provide systems and methods for efficiently encoding multiple streams of video content for adaptive bitrate streaming from a source video stream (see abstract: Orton-Jay).
	Regarding claim 35, it contains the limitations of claims 29 and 34, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 36, it contains the limitations of claims 30 and 35, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 37, it contains the limitations of claims 31 and 35, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 41, it contains the limitations of claims 29 and 40, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 42, it contains the limitations of claims 30 and 41, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 43, it contains the limitations of claims 31 and 41, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 47, it contains the limitations of claims 29 and 44, and is analyzed as previously discussed with respect to those claims.

Conclusion
8.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486